        Case 6:20-mj-00594-MJP Document 5 Filed 04/27/20 Page 1 of 13




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NEW YORK
_____________________________________________

UNITED STATES OF AMERICA,

                                 Plaintiff,

vs.                                                            ORDER


                                                           20-MJ-594-MJP-1

MARIA A. RAMOS,

                              Defendant.
_____________________________________________

      Pedersen, M.J. The matter is before the Court on the government’s motion,

made on the record orally on April 21, 2020, to detain the defendant, Maria A. Ramos

(“Ramos” or “Defendant”) pending the resolution of the charges filed against her. The

parties proffered information to the Court at a hearing on the record held on April

23, 2020. Defendant appeared by video link from the Monroe County Jail, her

appointed counsel, Ann M Burger, Esq., appeared in Court on her behalf, and Sean

Eldridge, AUSA, appeared in Court to represent the government. Both sides

proceeded by proffer. After reviewing the facts, and applying the law, I find that the

conditions proposed by the United States Probation Office, with the additional

condition of home detention, can reasonably assure the appearance of Defendant and

the safety of the community. Therefore, I order Defendant released on personal

recognizance on the conditions outlined below.
         Case 6:20-mj-00594-MJP Document 5 Filed 04/27/20 Page 2 of 13




                              FINDINGS OF FACT

       Based on the proffers, as well as the information contained in the affidavit

supporting the complaint and the Pretrial Services report, I make the following

findings of fact:

   1. A criminal complaint was brought before the undersigned on April 21, 2020,
      charging that on or about April 20, 2020, in the Western District of New York,
      Defendant violated Title 21, United States Code, Sections 841 (a)(1), (b)(1)(B)
      and 846 (attempted possession with intent to distribute 500 grams or more of
      cocaine, a schedule II controlled substance).
   2. Defendant faces a minimum of 5 years, and a maximum of 40 years of
      imprisonment if convicted of the charged offenses.

   3. On April 15, 2020, during a review of incoming, mail law enforcement was
      alerted to a parcel addressed to “MARIA Ramos 778 NORTON ST
      ROCHESTER NY 14621” and which bore a return address of “HENRY
      MORERA 1419 BERLYN AV ONTARIO CA 91764”. The Priority Mail Express
      parcel bore United States Postal Service (hereinafter “USPS”) tracking number
      EK634859585US, and was a white in color medium USPS flat rate cardboard
      box, measuring approximately 13.5” x 12” x 3.5”, and weighing approximately
      3 pounds (hereinafter the “Subject Parcel”). The mailing was prepaid and had
      an expected delivery date of April 15, 2020.

   4. On April 16, 2020, law enforcement applied for and received a federal search
      and seizure warrant from the undersigned for the Subject Parcel. That search
      warrant was executed the same day and revealed that the Subject Parcel
      contained approximately 1,029 grams of suspected cocaine that was secreted
      inside a postal box. Law enforcement field tested the suspected cocaine and it
      tested positive for the presence of cocaine. Based on law enforcement’s training
      and experience, this quantity of cocaine is consistent with an intent to
      distribute

   5. Based upon law enforcement’s training and experience, law enforcement
      knows that illegal narcotics traffickers often utilize techniques to prevent the
      detection of narcotics that are shipped unlawfully through mail and common
      carriers by means of falsifying recipient names, telephone numbers, addresses
      and shipper names. In addition, illegal narcotics traffickers have been known
      to conceal narcotics inside of other objects to avoid detection by law
      enforcement officials.




                                          2
     Case 6:20-mj-00594-MJP Document 5 Filed 04/27/20 Page 3 of 13




6. On the morning of Friday, April 17, 2020, using USPS systems, law
   enforcement indicated that the Subject Parcel was out for delivery to 778
   Norton Street, Rochester, from the Irondequoit Station Post Office which
   services the address. At approximately 9:01 a.m., task force officers (“TFO”)
   with the Drug Enforcement Administration (“DEA”) began conducting
   surveillance in the area of 778 Norton Street, Rochester. TFO Jeremy Peterson
   checked for vehicles in the area that appeared to be on the lookout for the
   delivery of the Subject Parcel to 778 Norton Street. TFO Peterson observed two
   vehicles in the immediate area, one of which was occupied and bore New York
   registration JJR 6351, a gray 2008 Honda Accord. When TFO Peterson ran the
   New York registration JJR 6351, that registration came back to a red 2005
   Ford Escape suburban, registered to Wanda I Lopez-Pereira1 of 24 Murray
   Street, Rochester. It was evident to TFO Peterson that the registration on the
   gray 2008 Honda Accord had been transferred from the 2005 Ford Escape
   suburban. Without knowing the vehicle identification number, TFO Peterson
   could not determine the registration status of the 2008 Honda Accord. TFO
   Peterson saw what appeared to be two female occupants of the 2008 Honda
   Accord.

7. At approximately 9:36 a.m., TFO Peterson saw the 2008 Honda Accord depart
   the area of 778 Norton Street and at approximately 9:57 a.m., law enforcement
   utilized USPS systems to indicate that the Subject Parcel had arrived back at
   the Irondequoit Station Post Office and was “Available for Pickup” and
   “Addressee Unknown.” TFO Peterson maintained surveillance in the area and
   at approximately 10:06 a.m., TFO Peterson again saw the 2008 Honda Accord
   return to the area of 778 Norton Street.

8. At approximately 10:39 a.m., TFO Peterson saw the 2008 Honda Accord again
   depart the area of 778 Norton Street, square the block, and return at
   approximately 10:41 a.m. to the same area. The 2008 Honda Accord remained
   in the area until approximately 11:12 a.m., when it departed.

9. At approximately 11:14 a.m., a New York State Police (“NYSP”) Trooper
   driving a marked police unit, in coordination with TFO Peterson, performed a
   vehicle and traffic stop of the 2008 Honda Accord for the switched registrations
   violation. The driver of the 2008 Honda Accord was identified as Ramos. There
   was a passenger in the front seat who was identified as Melanie Lopez and a
   passenger seated in the rear identified as Jose Arturo Rodriguez-Lopez. The
   2008 Honda Accord’s vehicle identification number was confirmed to be
   1HGCP26848A058993, and the corresponding registration tags for that vehicle
   had been returned as voluntarily surrendered. The 2008 Honda Accord,
   according to Department of Motor Vehicle records, was previously registered
   to Kim Marie Pompa in East Rochester.



                                       3
     Case 6:20-mj-00594-MJP Document 5 Filed 04/27/20 Page 4 of 13




10. During the vehicle and traffic stop, Ramos told the NYSP Trooper that she had
    recently acquired the 2008 Honda Accord and that registration tag JJR 6351
    was taken from a vehicle belonging to her mother, Wanda I Lopez-Pereira.
    Ramos said she had a driver license from Puerto Rico and said she lives at 175
    Avenue E, Rochester, New York.

11. On April 20, 2020 at approximately 7:30 a.m., law enforcement officers
    including those from the DEA, and New York State Police, conducted
    surveillance at the Irondequoit Post Office. At approximately 10:56 a.m., law
    enforcement was notified by USPS personnel that Ramos was at the retail
    counter, had presented her Ohio non-driver identification card and requested
    the parcel in her name for 778 Norton Street. The Subject Parcel was given to
    Ramos and she exited from the retail lobby. Ramos was seen by surveillance
    officers getting into a green 2007 Honda Odyssey van bearing New York
    registration GMM 1023. A marked New York State Police unit was requested
    to perform a traffic stop of the van, which took place just after the car exited
    the post office parking lot. At approximately 11:04 a.m., all three occupants of
    the van were taken into custody without incident; Ramos was seated in the
    rear passenger seat, and there were two other individuals in the van.

12. Inside the van, the Subject Parcel box was on the floor, in front of the third row
    seat in the center of the van. The blue plastic container that previously
    contained the cocaine (and now contained “sham cocaine”) and that was inside
    the Subject Parcel box was on the floor near the second row driver side seat.
    The packaging peanuts from the Subject Parcel were also on the floor in the
    same area as the blue plastic container. The “sham cocaine” that law
    enforcement placed into the Subject Parcel box was in the rear pocket of the
    driver’s seat, easily accessible to Ramos.

13. At approximately 12:06 p.m., law enforcement interviewed Ramos. After being
    read her Miranda rights, Ramos agreed to be interviewed. During the
    interview, Ramos said that she started talking to a guy who went by a
    username of “I Got One” on the MeetMe app on her phone, but could not
    provide any other details about the identity of “I Got One.” Ramos said she told
    “I Got One” she needed to make money and that “I Got One” told her to send
    nude photographs, which Ramos did, and “I Got One” told her he would send
    her the Subject Parcel in the mail. Ramos said she didn’t want her mom to
    know the Subject Parcel was coming and to ask questions about it, so she
    provided “I Got One” the address of 778 Norton Street, Rochester. Ramos said
    she knows “the barber” who lives at that address that she has met a couple of
    times on the street in passing his house. Ramos said the Subject Parcel was
    supposed to be delivered the week prior and admitted that on Friday, April 17,
    2020, she sat out in front of 778 Norton Street waiting for the Subject parcel,
    but the Subject Parcel was never delivered. Ramos said that later the same

                                        4
        Case 6:20-mj-00594-MJP Document 5 Filed 04/27/20 Page 5 of 13




      day she was told by “I Got One” that the Subject Parcel would be available for
      pickup on Monday and Ramos said she then deleted his MeetMe account.
      Ramos said she thought “I Got One” was sending her money.

Background

      Defendant is 26 years old and was born in Caguas, Puerto Rico. Her mother is

Katherine Ramos (age 43). Defendant does not know her father. She has three

siblings, Rose Colon (age 24), Kate Colon (age 22), and Justin Maldonado (age 19).

Her mother, her sister Rose, and her brother Justin reside in Rochester, New York.

Her sister Kate resides in Arkansas. Defendant indicates that she has a good

relationship with her family.

      Defendant moved to Rochester, New York, from Caguas, Puerto Rico three

years ago. Defendant has lived at 175 Avenue E in Rochester since November 1, 2019.

Prior to that, she lived at 556 Emerson Street with her mother for 7 months, and

before that, she lived at 75 Rohr Street for 3 months. Defendant could not recall any

prior addresses, despite having traffic violations in Arkansas and possessing a non-

driver’s ID from Ohio. Prior to her arrest, Defendant lived with her two children, ages

7 and 8. Defendant indicated that she would return to 175 Avenue E if released.

However, Derek Torres, an individual who was arrested on April 15, 2020, and

charged with Conspiracy to Possess with Intent to Distribute 40 grams or more of

fentanyl, heroin, and cocaine (unrelated case, No. 20-MJ-574) also resides at 175

Avenue E with several individuals. Mr. Torres was released on April 15, 2020, with

pretrial supervision and a condition that he reside at 175 Avenue E, Rochester, New

York. Because of this, if released, the United States Probation Office would include a



                                          5
        Case 6:20-mj-00594-MJP Document 5 Filed 04/27/20 Page 6 of 13




condition that Defendant be required to reside with her mother, Katherine Ramos, at

her residence located at 556 Emerson Street, Rochester, New York until she receives

permission by Pretrial Services to move to a different address. The Court notes that

Katherine Ramos and two other family members were present in court during the

detention hearing.

      Defendant is not in a relationship at this time. She married Willie Banegas

(age 27) in May 2018, and they separated in December 2019. Mr. Banegas resides in

Ohio, they do not have any children together, and do not have any contact.

      Defendant graduated from high school in Caguas, Puerto Rico. She completed

a Culinary Arts program at the Office of Adult and Career Educations Services

Rochester City School District, on Hart Street in Rochester in February 2018.

Defendant does not have a U.S. passport and has never traveled outside of the United

States. Defendant indicated that she has been employed at Lidestri in Fairport, New

York, since March, 2020. Prior to that, she worked at Flower City Printing for two

months. In 2019, she worked in housekeeping at the Red Roof Inn in Gates, New York

for one year. At the advice of her counsel, Defendant refused to discuss her assets,

but she reported no liabilities. She does not have resources for bail.

      Defendant is in good physical and mental health. At the advice of her attorney,

Defendant declined to answer any questions regarding substance abuse. According to

Defendant’s sister, Defendant has used marijuana in the past.

      At the advice of her attorney, Defendant declined to answer any questions

regarding her criminal history. However, a criminal record check conducted through



                                           6
        Case 6:20-mj-00594-MJP Document 5 Filed 04/27/20 Page 7 of 13




the National Crime Information Center (NCIC), state, and local records revealed

Defendant has an active warrant in Arkansas. According to the record check, the

warrant was issued on February 28, 2017, for failure to appear on charges of “No

License” and “Animal Running at Large (two counts).” The charges are from the

Fayetteville, Arkansas Police Department and the warrant is extraditable within

Arkansas only. The United States Probation Office obtained records demonstrating

Defendant’s criminal history from the District of Arkansas (Washington County

District Court). On August 10, 2016, at age twenty-two (22), Defendant was charged

with “No Driver’s License,” a misdemeanor. However, Defendant failed to appear in

court in connection with that charge and a warrant was issued for her arrest. On

November 1, 2016, Defendant appears to have been charged again for “No Driver’s

License,” a misdemeanor, to which she pled guilty and paid a $170.00 fine. Finally,

on November 21, 2016, Defendant was charged with “Animal Running at Large

(severity unknown) (two counts).” Defendant failed to appear for this charge and a

warrant was issued.

                             STANDARD OF LAW

      The government is moving for detention on both risk of flight and

dangerousness grounds. For risk of flight, the government bears the burden of

showing by a preponderance that no condition or combination of conditions will

reasonably assure the defendant’s presence in court. For dangerousness, the

government bears a higher burden of clear and convincing evidence that no condition




                                        7
        Case 6:20-mj-00594-MJP Document 5 Filed 04/27/20 Page 8 of 13




or combination of conditions will reasonably assure the safety of any other person and

the community.

Presumption

      The government is relying on the presumption pursuant to 18 U.S.C.

3142(e)(3)(A), which states:

      (3) Subject to rebuttal by the person, it shall be presumed that no
      condition or combination of conditions will reasonably assure the
      appearance of the person as required and the safety of the community if
      the judicial officer finds that there is probable cause to believe that the
      person committed—

             (A) an offense for which a maximum term of imprisonment of ten
             years or more is prescribed in the Controlled Substances Act (21
             U.S.C. 801 et seq.), the Controlled Substances Import and Export
             Act (21 U.S.C. 951 et seq.), or chapter 705 of title 46;

The presumption alone is enough to show that detention is warranted, unless the

defendant produces some evidence relating to the “G” factors in 18 U.S.C. § 3161(g).

In that case, the presumption drops out, but is still a factor to consider along with the

G factors.

      A defendant bears the burden of forward with evidence to rebut the

presumption, but the burden of persuasion remains on the government. See United

States v. Martir, 782 F.2d 1141, 1144 (2d Cir. 1986) (pertaining to the risk of flight);

see also United States v. Rounds, 619 Fed. App’x 40 (2d Cir. 2015) (summary order)

(applying presumption to both risk of flight and dangerousness).

G factors

      In determining whether there are conditions of release that will reasonably

assure the appearance of the person as required and the safety of any other person


                                           8
          Case 6:20-mj-00594-MJP Document 5 Filed 04/27/20 Page 9 of 13




and the community, the Court is required to consider the available information

concerning—

      (1) the nature and circumstances of the offense charged, including whether the

offense is a crime of violence, a violation of section 1591, a Federal crime of terrorism,

or involves a minor victim or a controlled substance, firearm, explosive, or destructive

device;

      (2) the weight of the evidence against the person;

      (3) the history and characteristics of the person, including—

      (A) the person’s character, physical and mental condition, family ties,

employment, financial resources, length of residence in the community, community

ties, past conduct, history relating to drug or alcohol abuse, criminal history, and

record concerning appearance at court proceedings; and

      (B) whether, at the time of the current offense or arrest, the person was on

probation, on parole, or on other release pending trial, sentencing, appeal, or

completion of sentence for an offense under Federal, State, or local law; and

      (4) the nature and seriousness of the danger to any person or the community

that would be posed by the person’s release.

                              CONCLUSIONS OF LAW

      Based upon my findings of fact I make the following conclusions of law. With

regard to the first (g) factor—the nature and circumstance of the offense charged,

Defendant is charged with violating Title 21, United States Code, Sections 841 (a)(1),

(b)(1)(B) and 846 (attempted possession with intent to distribute 500 grams or more



                                            9
        Case 6:20-mj-00594-MJP Document 5 Filed 04/27/20 Page 10 of 13




of cocaine, a schedule II controlled substance). Since the charged offense involves

controlled substances, this factor weighs in favor of detention.

      With regard to the second (g) factor—the weight of the evidence against the

person—as outlined above, based upon law enforcement surveillance and search

warrants, it appears that Defendant knowingly received a package, which she

believed contained a controlled substance, and which law enforcement determined

contained 1,029 grams of suspected cocaine, which weighs in favor of detention.

      With regard to the third (g) factor—Defendant appears to have strong ties to

the community. She is close with her family that resides in Rochester, New York.

Defense counsel proffered that the family residing at Defendant’s mother’s home at

556 Emerson Street is stable, with plenty of room for Defendant and her two children.

Defendant’s step-father and brother also reside at that residence. Defense counsel

further proffered that Defendant’s mother indicated that the family has the ability

and interest to provide stability and accountability for Defendant. Further,

Defendant’s stepfather and brother are employed at Lidestri. Defense counsel

indicated that Defendant will still have a job at Lidestri if released and that Lidestri

conducts drug testing of its employees. Further, Defendant does not appear to have

any addiction issues. In addition, while Defendant does have a pending warrant for

her arrest in Arkansas, the offenses for which she was charged were not serious

offenses. However, the Court is cognizant that Defendant’s failure to appear at court

on two separate occasions for minor charges, which resulted in warrants, is

troublesome. Defendant has no criminal history related to possessing or attempting



                                          10
        Case 6:20-mj-00594-MJP Document 5 Filed 04/27/20 Page 11 of 13




to distribute a controlled substance. Finally, Defendant was not on probation or

parole at the time of the instance offense, although she does have an outstanding

warrant in Arkansas. In totality, this factor weighs against detention.

      With regard to the final (g) factor, the nature and seriousness of the danger to

any person or the community that would be posed by Defendant’s release, while the

charge against Defendant is serious, the Court finds that with the conditions

suggested by the United States Probation Office for supervised pre-trial release and

the added condition of home detention, Defendant will not be a danger to the

community. This factor weighs against detention.

      Based upon the forgoing, I find that the evidence proffered does not show by a

preponderance that no condition or combination of conditions will reasonably assure

Defendant’s return to court. While Defendant has been charged with a serious crime

and faces a minimum prison sentence of five years and a maximum prison sentence

of forty years, she has no significant prior criminal history and has strong ties to the

community, with a supportive family willing to provide stability for Defendant.

      Based upon my findings of fact and the presumption under 18 U.S.C.

§ 3142(e)(3)(A), the Court finds that the proffers do not show by clear and convincing

evidence that no condition or combinations of conditions will reasonably assure the

safety of any person and the community. As required by 18 U.S.C. § 3142(h), the

Court imposes the following conditions on Defendant’s release:

      1. Report to the Pretrial Services within 24 hours of release, telephone
      number (585) 263-6810, and as directed thereafter;




                                          11
 Case 6:20-mj-00594-MJP Document 5 Filed 04/27/20 Page 12 of 13




2. Reside with her mother, Katherine Ramos, at 556 Emerson Street,
Rochester, New York until given approval by Pretrial Services to move
to a different address;

3. Home detention, with electronic monitoring;

4. Avoid all contact with codefendants and defendants in related cases
unless approved by Pretrial Services;

5. Submit to a mental health evaluation and/or treatment as approved
by Pretrial Services. Defendant shall contribute to the cost of services
rendered in an amount to be determined by the probation officer based
on ability to pay or availability of third-party payments;

6. Refrain from possessing a firearm, destructive device, or other
dangerous weapon;

7. Refrain from any excessive use of alcohol;

8. Refrain from any use or unlawful possession of a narcotic drug and
other controlled substances defined in 21 U.S.C. § 802, unless prescribed
by a licensed medical practitioner; and/or any other mind-altering
substances;

9. Submit to any method of testing required by the pretrial services office
or the supervising officer for determining whether Defendant is using a
prohibited substance. Such methods may be used with random
frequency and include urine testing, the wearing of a sweat patch, a
remote alcohol testing system, and/or any form of prohibited substance
screening or testing, including co-payment;

10. Participate in a program of inpatient or outpatient substance abuse
therapy and counseling approved by Pretrial Services. Defendant shall
contribute to the cost of services rendered in an amount to be determined
by the probation officer based on ability to pay or availability of third-
party payments;

11. Refrain from obstructing or attempting to obstruct or tamper, in any
fashion, with the efficiency and accuracy of any prohibited substance
testing or electronic monitoring which is (are) required as a condition(s)
of release; and

12. Report within 72 hours, to Pretrial Services any contact with any
law enforcement personnel, including, but not limited to, any arrest,
questioning, or traffic stop.


                                    12
        Case 6:20-mj-00594-MJP Document 5 Filed 04/27/20 Page 13 of 13




      Accordingly, I order Defendant released on Personal Recognizance with the

forgoing conditions pending trial, once the U.S. Probation Department has inspected

the home and approved it for home detention and monitoring. The government may,

of course, have an exception to this ruling, and may appeal it to the district court.

SO ORDERED.

DATED:       April 27, 2020
             Rochester, New York
                                                __________________________________
                                                MARK W. PEDERSEN
                                                United States Magistrate Judge




                                          13
